Exhibit 10.1




Compumed, Inc.

5777 W. Century Blvd., Suite 1285

Los Angeles, CA 90045







May 17, 2007




Boston Avenue Capital




Subject:

Side Letter Agreement to the Securities Purchase Agreement between

Compumed, Inc. and Boston Avenue Capital, dated March 12, 2007.




Dear Mr. Gillman:




This Side Letter Agreement entered into May 17, 2007, by and between Boston
Avenue Capital, LLC. and Compumed, Inc. will serve to modify Section 8 of the
Securities Purchase Agreement (the “Agreement”) entered into on March 12, 2007,
by and between Boston Avenue Capital, LLC and Compumed, Inc.  Capitalized terms
used herein which are not otherwise defined shall have the same meaning as those
given to them in the Agreement.  




Section 8 of the Agreement is hereby modified as follows:




8.

Right to Nominate Board Members.  Within six months after the Closing Date, the
Purchaser shall have the right, but not the obligation, to recommend up to two
Nominees to be members of the Company’s Board of Directors, and, subject to the
approval of the Board of Directors, which approval will not be unreasonably
withheld, the Company’s Board of Directors shall elect up to two Nominees to the
board to serve a term of two years.  After the two-year term, the Board of
Directors may nominate the Nominees to be elected by the shareholders at the
annual shareholder meeting in the same manner as any other director.  




No other terms, rights or provisions of the Agreement are or should be
considered to have been modified by the terms of this Side Letter Agreement and
each party retains all other rights, obligations, privileges and duties
contained in the Agreement.




Agreed and Accepted on May 17, 2007:




 

Agreed to and Accepted on behalf of:

Very truly yours,

 

Compumed, Inc.

Boston Avenue Capital, LLC.

 

By: Value Fund Advisors, LLC

 

 

By: /s/ John G. McLaughlin

By: /s/ Charles M. Gillman

Name: John G. McLaughlin

Name: Charles M. Gillman

Title: President and Chief Executive Officer

Title: Manager

 

 

5-18-2007

5-18-2007

Date

Date






